Citation Nr: 0202019	
Decision Date: 03/01/02    Archive Date: 03/05/02

DOCKET NO.  95-41 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The veteran was the appellant's spouse.  He had active 
service from October 1941 to December 1945 and January 1951 
to September 1952.  

Historically, appellant appealed a rating determination by 
the St. Petersburg, Florida, Regional Office (RO), which 
denied dependency and indemnity compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151.  In an August 1997 
decision, the Board of Veterans' Appeals (Board) denied 
certain issues; and remanded the issue of dependency and 
indemnity compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 to the RO for additional evidentiary 
development.  In an August 12, 1998 decision, the Board 
denied the issue of dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151. 

Subsequently, appellant appealed the Board's August 12, 1998 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In September 2000, the Court in a single-
judge memorandum decision, affirmed the Board's August 12, 
1998 decision that denied the issue of dependency and 
indemnity compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 on the basis the claim was not well 
grounded.  However, appellant, through counsel, filed a 
motion for reconsideration and/or decision by a panel.  
During the pendency of the case, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001)) became law.  Thereafter, in view of the Veterans 
Claims Assistance Act of 2000, the Court subsequently granted 
the appellant's motion for reconsideration and withdrew its 
previous decision; vacated that August 12, 1998 Board 
decision; and remanded the case to the Board for 
readjudication.  

In September 2001, the Board referred the case to the 
Veterans Health Administration (VHA) of the VA for a medical 
opinion regarding the issue in controversy, pursuant to the 
Veterans Claims Assistance Act of 2000 and 38 U.S.C.A. § 7109 
(West 1991) and 38 C.F.R. § 20.901 (2000).  In November 2001, 
a VHA medical opinion was rendered, and the Board 
subsequently provided appellant's attorney a copy thereof and 
an opportunity to submit additional argument or evidence.  
Thereafter, in January 2002, her attorney submitted 
additional written argument.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  Prior to the February 1995 VA hospitalization in 
question, the veteran had a long-standing history of multiple 
medical disorders, including chronic renal insufficiency, 
urinary tract infections, poorly-controlled hypertension, 
peripheral vascular disease, congestive heart failure, 
recurrent pneumonia, chronic pancreatitis, left below-the-
knee amputation, and right-sided cerebrovascular accident 
with left-sided paresis and aphasia, and a recent history of 
myocardial infarction.  

2.  On February 22, 1995, the veteran was admitted to a VA 
hospital with suspected bilateral pneumonia and congestive 
heart failure with severe hypoxia.  At time of admission, a 
urinalysis was interpreted as showing possible urinary tract 
infection and antibiotic therapy was instituted for pneumonia 
and possible urinary tract infection, pending laboratory 
analysis of the urine culture taken.  His hypoxia improved.  

3.  VA hospitalization progress notes appear to indicate that 
although on February 22nd, the initial day of 
hospitalization, antibiotic therapy with Ceftazidime had been 
medically intended as a treatment drug, a different 
antibiotic Cefotetan may have actually been administered 
until it was discontinued and replaced by Ceftazidime either 
on February 23rd or 24th.  

4.  On February 24, 1995, the veteran developed hypotension, 
increased dyspnea, worsening congestive heart failure, and 
the onset of atrial fibrillation.  Laboratory analysis of the 
urine culture taken at hospital admission confirmed 
Pseudomonas infection.  Possible sepsis secondary to urinary 
tract infection was assessed.  

5.  Despite continued antibiotic therapy and vasopressor 
medications administered to increase cardiac output, he 
responded poorly thereto; and septic shock secondary to 
possible urosepsis from Pseudomonas versus pneumonia was 
suspected.  His condition worsened with resultant death on 
February [redacted].  The diagnoses at death were listed as severe 
congestive heart failure secondary to ischemic 
cardiomyopathy; and possible urosepsis from urinary tract 
infection.  

6.  The death certificate attributed the immediate cause of 
the veteran's death to Pseudomonas aeruginosa sepsis, with 
the interval between onset and death listed as days.  

7.  The November 2001 VHA medical opinion, in essence, states 
that although Pseudomonas was contracted by the veteran prior 
to February 1995 VA hospitalization, assuming the veteran was 
treated on February 22nd with Cefotetan and Erythromycin as 
the clinical notes suggested, this would have been inadequate 
antibiotic therapy since a patient with severe pneumonia, 
urinary tract infection, numerous hospitalizations, and 
antibiotic therapies would be assumed to have a more 
difficult infection requiring broader antibiotic coverage; 
and that by the time Cefotetan was discontinued and replaced 
by an adequate antibiotic Ceftazidime, he was in septic shock 
and death could not have been averted.  

8.  It is at least as likely as not that the veteran's death 
was, in part, a result of the VA medical treatment rendered 
in February 1995.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for an award of dependency and indemnity 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
have been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.358(a)-(c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it should be pointed out that since 
appellant's § 1151 benefits claim was filed prior to October 
1, 1997, the amendments to 38 U.S.C.A. § 1151 implemented by 
section 422(a) of Pub. L. No. 104-204, the Department of 
Veterans Affairs and Housing and Urban Development, and 
Independent Agencies Appropriations Act, 1997, 110 Stat. 
2874, 2926 (1996) are inapplicable.  See VA O.G.C. Prec. Op. 
No. 40-97 (Dec. 31, 1997).  

In light of the Board's allowance herein of appellant's 
§ 1151 benefits claim, the evidence of record is adequate.  
It should be added that although the VHA opinion indicated 
that certain February 1995 VA terminal hospitalization 
laboratory records and antibiotic orders were not available 
for review, the Board had remanded the case in 1997 for any 
additional available VA records for the period in question 
and the RO attempted to obtain them.  To remand again would 
not serve any useful purpose, particularly since there is no 
indication that any additional VA terminal hospitalization 
laboratory records and antibiotic orders are available.  The 
available progress notes appear to clarify which antibiotics 
were administered and on what date; and the records also 
describe Pseudomonas as confirmed by urine culture, although 
the actual urine culture study is not of record.  Thus, the 
Board will decide the case on the available evidence of 
record.  

In pertinent part, 38 U.S.C.A. § 1151 (in effect prior to 
October 1, 1997) provides:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.  

The provisions of amended 38 C.F.R. § 3.358 (1996-2001), the 
regulation implementing that statute, provide, in pertinent 
part:

(b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  (1) The veteran's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or 
injury....(ii) As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve.  
(2) Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance 
or natural progress of disease or 
injuries for which the...hospitalization, 
etc., was authorized.  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern:  (1) It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2) The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....(3) Compensation is not 
payable for the necessary consequences of 
medical or surgical treatment or 
examination properly administered with 
the express or implied consent of the 
veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary 
consequences" are those which are certain 
to result from, or were intended to 
result from, the examination or medical 
or surgical treatment administered.

The appellant contends, in essence, that the veteran's death 
was caused by improper and inadequate medical care during 
February 1995 VA hospitalization.  It is alleged that 
although the veteran was hospitalized by VA at that time with 
a possible urinary tract infection, it was not life-
threatening; during that hospitalization, he contracted 
Pseudomonas infection; according to a medical publication, 
Pseudomonas commonly occurs in hospitals; that the urinary 
tract infection with hospital-incurred Pseudomonas led to the 
development of fatal urosepsis; and that said disease process 
was aggravated beyond natural progression by VA 
treatment/omission of treatment during that hospitalization.  

Prior to the February 1995 VA hospitalization in question, 
the veteran had a long-standing history of multiple medical 
disorders, including chronic renal insufficiency, urinary 
tract infections, poorly-controlled hypertension, peripheral 
vascular disease, congestive heart failure, recurrent 
pneumonia, chronic pancreatitis, left below-the-knee 
amputation, and right-sided cerebrovascular accident with 
left-sided paresis and aphasia, and a recent history of 
myocardial infarction.  On August 1994 private 
hospitalization for pneumonia and possible congestive heart 
failure/cardiac arrhythmia, a history of prior documented 
urinary tract infection was noted.  Also, during January 1995 
VA hospitalization for pulmonary edema/congestive heart 
failure, he was treated with antibiotics for a urinary tract 
infection.  A urine culture identified Klebsiella as the 
bacterial pathogen.  

On February 2, 1995, the veteran was admitted to a private 
hospital for congestive heart failure.  An echocardiogram 
revealed left ventricular hypertrophy and severe global left 
ventricular systolic dysfunction.  Blood cultures were 
normal.  Antibiotic therapy was implemented for possible 
bronchitis.  Due to worsening congestive heart failure with 
severe hypoxia, he was treated in an intensive care unit.  He 
was discharged February 14th with home oxygen therapy 
required.  

A VA hospitalization summary report indicates that on 
February 22, 1995, the veteran was admitted to a VA hospital 
with suspected bilateral pneumonia and congestive heart 
failure with severe hypoxia.  At time of admission, a 
urinalysis was interpreted as showing possible urinary tract 
infection and antibiotic therapy with Ceftazidime and 
Erythromycin was instituted for pneumonia and possible 
urinary tract infection, pending laboratory analysis of the 
urine culture taken.  His hypoxia improved.  However, on 
February 24, 1995, the veteran developed hypotension, 
increased dyspnea, worsening congestive heart failure, and 
the onset of atrial fibrillation.  Laboratory analysis of the 
urine culture taken at hospital admission confirmed 
Pseudomonas infection.  Possible sepsis secondary to urinary 
tract infection was assessed.  It was noted that he was 
readmitted to an intensive care unit and "placed on (emphasis 
added) Ceftazidime and Erythromycin for good Pseudomonas 
coverage."  Despite continued antibiotic therapy and 
vasopressor medications administered to increase cardiac 
output, he responded poorly thereto; and septic shock 
secondary to possible urosepsis from Pseudomonas versus 
pneumonia was suspected.  His condition worsened with 
resultant death on February [redacted].  The diagnoses at death 
were listed as severe congestive heart failure secondary to 
ischemic cardiomyopathy; and possible urosepsis from urinary 
tract infection.  Parenthetically, it appears to the Board 
that the hospital summary report is internally inconsistent, 
in that it states on the one hand that on hospital admission, 
Ceftazidime was instituted but then states that two days 
later, the veteran was placed on Ceftazidime.  

However, very significant pieces of evidence are the actual 
February 22-[redacted], 1995 VA hospitalization progress notes.  
These progress notes present a slightly different, but 
apparently significant, sequence of events during the VA 
terminal hospitalization, concerning the antibiotic therapy 
the veteran was administered, than that transcribed in said 
VA hospitalization summary.  

A VA hospitalization progress note dated on February 22, 1995 
included a physician's assessment that, in pertinent part, 
states that the veteran had pneumonia and a urinary tract 
infection; and that it was intended that antibiotic therapy 
would be started with "Ceftaz" [Ceftazidime] to cover gram-
negative as well as hospital-acquired pathogens and 
Erythromycin to cover atypical and community-acquired 
pneumonias.  However, a VA hospitalization progress note 
dated on February 23rd states that the veteran was on 
Cefotetan and Erythromycin for pneumonia and a urinary tract 
infection; and that the assessment was that his being on 
Cefotetan and Erythromycin provided "good coverage."  

However, a VA hospitalization progress note dated on February 
24th states that the veteran that day had been transferred to 
an intensive care unit in septic shock; that a urinalysis 
[culture] had grown Pseudomonas; and that he had been placed 
on "Ceftaz" [Ceftazidime] and "Gent" [Gentamicin].  Another 
VA hospitalization progress note dated on February [redacted], 
states that the veteran had congestive heart failure and 
probable urosepsis with recent urine culture positive for 
Pseudomonas; and that the planned treatment included "Ceftaz" 
[Ceftazidime] and "Gent" [Gentamicin] "D/C Cefotetan."  In 
short, said VA hospitalization progress notes appear to 
indicate that although on February 22nd, the initial day of 
hospitalization, antibiotic therapy with Ceftazidime had been 
medically intended, a different antibiotic Cefotetan was 
actually been administered until it was discontinued and 
replaced by Ceftazidime either on February 23rd or 24th.  

These progress notes appear more credible to the Board than 
said VA hospitalization summary transcribed later, since the 
progress notes were contemporaneously recorded during the 
veteran's terminal hospitalization and would appear more 
reliable.  Again, these progress notes present a slightly 
different, but significant, sequence of events during the VA 
terminal hospitalization, concerning the antibiotic therapy 
the veteran was administered, than that transcribed in said 
VA hospitalization summary.  The significance of this 
sequence is explained below.

In view of the somewhat confusing clinical evidence then of 
record regarding the medical questions in controversy, the 
Board requested a VHA medical opinion; and a VHA medical 
opinion by an infectious disease specialist was rendered in 
November 2001 in response to questions from the Board.  This 
action was undertaken as part of the development now 
indicated by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

In response to the Board's question "[w]as Pseudomonas 
contracted by the veteran during the February 1995 VA 
hospitalization in question versus prior to that 
hospitalization; and was the urinary tract infection during 
the February 1995 VA hospitalization in question due to 
Pseudomonas?", the VHA medical opinion stated:  "It was not 
acquired during the February 1995 admission....  It was 
acquired...before the admission."  In response to the second 
part of question #1, the VHA medical opinion stated:  
"Various reports recorded this as the organism involved...."  

In response to the Board's question "[d]id the veteran's 
urinary tract infection during the February 1995 VA 
hospitalization in question result from VA treatment/omission 
of treatment?", the VHA medical opinion stated:  "No."  In 
response to the Board's question "[i]f the urinary tract 
infection preexisted that hospitalization, was the urinary 
tract infection aggravated by VA treatment/omission of 
treatment versus natural progression of the disease 
process?", the VHA medical opinion stated:  

The record states that the plan was to 
treat the patient with Ceftazidime (which 
would cover Pseudomonas) and also with 
Erythromycin for the UTI and pneumonia on 
February 22, 1995.  A progress note on 
February 23, 1995 states the patient was 
on Cefotetan (which would not cover 
Pseudomonas) and Erythromycin.  On 
February 24, 1995, a note states that 
Cefotetan was to be discontinued and the 
patient was to be given Ceftazidime and 
Gentamicin.  This was apparently done on 
February [redacted], 1995.  Even though it was 
not known on February 22, 1995 that 
Pseudomonas would be found in the urine, 
there was an intent to treat it with 
Ceftazidime which would have been an 
appropriate choice.  If, however, he was 
given Cefotetan with Erythromycin on 
February 22, 1995 (as the chart notes 
suggest), I would consider that to be 
inadequate therapy in this clinical 
setting.  A patient with a severe 
pneumonia, UTI, numerous hospitalizations 
and antibiotic therapies would be assumed 
to have more "difficult" infections 
requiring broader coverage....  

In response to the Board's questions "[d]id the urinary tract 
infection during the February 1995 VA hospitalization in 
question lead to the development of fatal urosepsis?" and 
"[w]as the septic shock secondary to urosepsis from 
Pseudomonas versus pneumonia?", the VHA medical opinion 
stated:  "It is impossible to separate the contribution of 
urinary or pulmonary infection to fatal sepsis.  Either or 
both could cause death in this man with numerous and severe 
underlying medical problems."  

In response to the Board's questions "[d]id the veteran's 
death result from VA's medical treatment or lack of medical 
treatment; and did VA treatment affect the continuance or 
natural course of any preexisting fatal disease/disability 
beyond natural progression, and if so, in what manner?", the 
VHA medical opinion stated:  

The patient was critically ill and death 
could have been due to infection super 
imposed on severe chronic underlying 
diseases.  I am not able to say if 
successful treatment of infection would 
have averted death....  If the patient 
received Cefotetan (rather than 
Ceftazidime) on admission, the 
Pseudomonas would be considered untreated 
till the antibiotics were changed on 
February 24, 1995 or February [redacted], 1995.  
By this time he was in septic shock and 
death could not have been averted....  

The Board assigns significant evidentiary weight to the 
actual VA hospitalization progress notes, which appear to 
indicate that although on February 22nd, the initial day of 
hospitalization, antibiotic therapy with Ceftazidime had been 
medically intended as a treatment drug, a different 
antibiotic Cefotetan appears to have actually been 
administered until it was discontinued and replaced by 
Ceftazidime either on February 23rd or 24th.  The Board 
assigns great evidentiary weight to the VHA medical opinion 
by an infectious disease specialist, which indicates that 
antibiotic therapy with Ceftazidime as originally intended 
would have been appropriate treatment but that antibiotic 
therapy with Cefotetan was apparently administered and was 
inadequate treatment; and that by the time Cefotetan was 
replaced by Ceftazidime, the veteran "was in septic shock and 
death could not have been averted."  Based on this evidence, 
it seems that VA care may reasonably be viewed to have 
contributed to the veteran's death.  Thus, with resolution of 
doubt in the appellant's favor, and on the basis of the law 
in effect at the time, the appellant's claim of entitlement 
to dependency and indemnity compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 is granted.  38 U.S.C.A. 
§§ 1151, 5107; 38 C.F.R. § 3.358(a)-(c).  


ORDER

Entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151 is granted.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

